             Case 1:21-cv-00445-CJN Document 56 Filed 08/20/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                               )
US DOMINION, INC., et al.,                     )
                                               )
                 Plaintiffs,                   )              Case No. 1:21-cv-00445-CJN
                                               )                Judge Carl J. Nichols
       v.                                      )
                                               )
MY PILLOW, INC., et al.,                       )
                                               )
                 Defendants.                   )
                                               )


  CONSENT MOTION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT

       Pursuant to Local Rule 7 and Fed. R. Civ. P. 6(b), Defendant My Pillow, Inc.

(“MyPillow”) moves for an extension of its time to respond to the Complaint to September 24,

2021, for the following reasons.

       i.        Plaintiff filed its Complaint and Demand for Jury Trial on February 22, 2021.

                 (ECF #1) MyPillow moved to dismiss the Complaint on April 19, 2021. (ECF

                 #30) The Court denied MyPillow’s Motion to Dismiss by Order dated August 11,

                 2021. (ECF # 53) Pursuant to Fed. R. Civ. P. 12(a)(4), the current deadline for

                 MyPillow to respond to the Complaint is August 25, 2021.

       ii.       Defendants have not sought any prior extensions to respond to the Complaint. On

                 April 26, 2021, Plaintiffs filed an unopposed motion for a twenty-five day

                 extension of their time to respond to Defendants’ motions to dismiss the

                 Complaint. (ECF #35) In connection with Plaintiffs’ motion, MyPillow sought

                 and was granted an extension of fourteen days to file its reply memorandum in
            Case 1:21-cv-00445-CJN Document 56 Filed 08/20/21 Page 2 of 3




                response to Plaintiffs’ opposition memorandum. (ECF #37; April 30, 2021 Minute

                Order).

       iii.     Good cause for the extension is that the Complaint is lengthy and detailed,

                running 178 numbered paragraphs and 115 pages with 147 exhibits. This Motion

                is made to allow MyPillow time to adequately respond to the volume of

                allegations. Granting MyPillow its requested extension will not unduly burden

                Plaintiffs and Plaintiffs have consented in writing to requested extension to

                September 24, 2021.

       iv.      The Court has not yet entered a scheduling order, so granting the extension will

                not affect any existing deadlines.

       v.       This request does not concern the briefing deadlines for a motion, so no

                opposition or reply deadlines are applicable.

       WHEREFORE, Defendant MyPillow respectfully requests that the Court grant this

Motion and extend Defendants’ deadline to respond to the Complaint to September 24, 2021.



DATED: August 20, 2021                        LEWIN & LEWIN, LLP

                                              By /s/ Nathan Lewin
                                                Nathan Lewin (D.C. Bar No. 38299)
                                                888 17th Street NW
                                                Fourth Floor
                                                Washington, DC 20006
                                                Telephone: (202) 828-1000
                                                nat@lewinlewin.com

                                              Counsel for Defendant My Pillow, Inc.




                                                     2
Case 1:21-cv-00445-CJN Document 56 Filed 08/20/21 Page 3 of 3




                           PARKER DANIELS KIBORT LLC

                            By /s/ Andrew D. Parker
                              Andrew D. Parker (MN Bar No. 195042)*
                              Joseph A. Pull (D.C. Bar No. 982468)
                              Abraham S. Kaplan (MN Bar No. 399507)*
                              888 Colwell Building
                              123 N. Third Street
                              Minneapolis, MN 55401
                              Telephone: (612) 355-4100
                              Facsimile: (612) 355-4101
                              parker@parkerdk.com
                              pull@parkerdk.com
                              kaplan@parkerdk.com

                             * Admitted Pro Hac Vice

                             Counsel for Defendant My Pillow, Inc.




                              3
